DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Preliminary Amendment filed 11/5/2020.  Claims 21-42 are pending.

Claim Objections
2.  Claims 21-27 are objected to because of the following informalities: 
As to claim 21, the storage device should be connected to the processor to facilitate being interpreted as a proper system.
Claims 22-27 depend from claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 21, lines 6, 7, and 9, it is unclear whether the limitations following “to…”, “for…” and “to be…” are required, optional, or merely an intended use of the claim.  As such, the limiting scope of the claim is unclear.
As to claim 28, lines 5, 6, and 8, see above at least regarding “for” and “to be.”
As to claim 36, the term "recently" in claim is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 22 and 24-27, see above at least regarding “to”.
The other independent claims contain similar issues as at least one of the above claims.
Dependent claims depend from a rejected parent claim and contain similar issues as at least one of the above claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 21-23, 28-30, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al. (US 2014/0095943), hereinafter “Kohlenberg,” in view of Raciborski et al. (US 8,321,521), hereinafter “Raciborski.”
As to claim 21, Kohlenberg teaches: a computing device comprising: at least one storage device (e.g., fig. 1); and at least one processor to execute instructions to at least (e.g., fig. 1): determine a device context of the computing device based on sensor data (e.g., [0028, 0025, 0032] et seq.); select a first file to cache based on: (a) the device context, and (c) the first file having at least one characteristic of a second file, the second file to be selected based on a previous access of the second file (e.g., [0034 et seq., fig. 1, 2, 5, 6, [0054], [0043-0047]); 
Kohlenberg does not expressly teach an enterprise cache policy to cache files in an enterprise environment of the computing device, and to cause a user interface to present an option for a user to override one or more rules of the enterprise cache policy.
However, Raciborski teaches or suggests an enterprise cache policy to cache files in an enterprise environment of the computing device (e.g., col. 14, ll. 50-55, col. 10, ll. 5-10), and to cause a user interface to present an option for a user to override one or more rules of the enterprise cache policy (e.g., col. 10, ll. 5-10; col. 14, ll. 27-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohlenberg to implement the claimed subject matter.  The motivation would have been to facilitate user customization and configuration of a computing system for improving performance, efficiency and/or usability which satisfies storage needs of a user and/or organization in any usage scenario, and to provide an intuitive way to interact with the system.
As to claim 22, the combination as applied above would further teach or suggest including one or more sensors to generate the sensor data (e.g., Kohlenberg as applied above, [0028] et seq.).
As to claim 23, the combination as applied above would further teach or suggest wherein the sensor data is from at least one of an inertial sensor, a position sensor, an optical sensor, an audio sensor, a temperature sensor, a motion sensor, or a camera (e.g., Kohlenberg as applied above, [0028] et seq.).
Claim 28 is rejected based on similar reasoning as at least one of the above claims.  Kohlenberg as applied above would further teach or suggest an access pattern (e.g., [0045] et seq.) and Raciborski as applied above would further teach or suggest overriding aspects of a policy (e.g., col. 10, l. 5 et seq.).
As to claim 29, the combination as applied above would further teach or suggest obtaining the sensor data (e.g., Kohlenberg as applied above, [0028] et seq.).
Claims 30 and 35 are rejected based on similar reasoning as at least one of the above claims.
Claim 36 is rejected based on similar reasoning as at least one of the above claims. Kohlenberg as applied above would further teach or suggest a match between a first feature of a first file and a second feature of a second file being recently accessed (e.g., [0054] et seq., [0032] et seq.) and Raciborski as applied above would further teach or suggest overriding portions of a policy (e.g., col. 10, l. 5 et seq.).
Claims 37 and 38 are rejected based on similar reasoning as at least one of the above claims.
5.  Claims 24, 31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg, Raciborski, and further in view of Colgrove et al. (US 7,225,211), hereinafter “Colgrove.”
As to claim 24, the combination as applied above would teach or suggest to select the first file to cache (e.g., Kohlenberg as applied above, [0036, 0050, though entire document is relevant), but does not expressly teach a user defined rules.
However, Colgrove teaches or suggests a user defined policy being geared to business needs of an enterprise (e.g., col. 9, l. 65 et seq.) which would suggest including user defined rules in the enterprise policy as applied above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohlenberg and Raciborski to implement the claimed subject matter.  The motivation would have been to facilitate further customization of the caching to improve performance, efficiency, and/or usability and to satisfy needs of a user/organization in any usage scenario.
Claim 31 is rejected based on similar reasoning as at least one of the above claims.  For example, the second cache policy would correspond to a user defined policy as discussed above.
Claim 39 is rejected based on similar reasoning as at least one of the above claims.
6.  Claims 25, 26, 32, 33, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg, Raciborski, and further in view of Tucker et al. (US 2013/0232121), hereinafter “Tucker.”
As to claims 25 and 26, the combination as applied above does not expressly teach a file synchronization circuitry to retrieve/request the file to cache from a cloud server; or synchronize the file with the cloud server in response to modification of the file.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohlenberg and Raciborski to implement the claimed subject matter.  The motivation would have been to facilitate interfacing with any desired network source to obtain data for use, and to maintain consistent data between computer systems.
Claims 32, 33, 40 and 41 are rejected based on similar reasoning as at least one of the above claims.
7.  Claims 27, 34, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg, Raciborski, and further in view of Lambers et al. (US 2005/0096936), hereinafter “Lambers.”
As to claim 27, the combination as applied above does not expressly teach to determine a third file to delete from a file cache based on the device context.  
However, Lambers teaches or suggests deleting files based on a device context (e.g., [0040]).  As combined, a third file would be deleted from a file cache (e.g., Kohlenberg as applied above) based on the device context, as claimed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohlenberg and Raciborski to implement the claimed subject matter.  The motivation would have been to facilitate definition and 
Claims 34 and 42 are rejected based on similar reasoning as at least one of the above claims.

Double Patenting
8.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.  Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent 10,725,922 (reference). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims.  See claim correspondence below.
Claim
Application
Reference
21
A computing device comprising: at least one storage device; and at least one processor to execute instructions to at least: determine a device context of the computing device based on sensor data; select a first file to cache based on: (a) the device context, (b) an enterprise cache policy to cache files in an enterprise environment of the computing device, and (c) the first file having at least one 


further including one or more sensors to generate the sensor data.
to receive the sensor data comprises to receive sensor data generated by one or more hardware sensors of the computing device. (Cl. 2)
23
wherein the sensor data is from at least one of an inertial sensor, a position sensor, an optical sensor, an audio sensor, a temperature sensor, a motion sensor, or a camera.
based on detection that a geographic location of the computing device is in an unsecure location based on sensor data. (Cl. 12)
24
select the first file to cache based on a user-defined rule to cache files.
to determine the file to cache comprises to determine the file to cache based on the device context and a cache policy defined by the user; (Cl. 4)
25
retrieve the first file from a cloud server
retrieve the file to cache from a cloud server (Cl. 5)
26
synchronize the first file with the cloud server in response to modification of the first file.
wherein the file synchronization circuitry is further to transmit the cached file to the cloud server in response to a determination that the file has been modified. (Cl. 6)
27
determine a third file to delete from a file cache based on the device context.
determine a file to delete from the file cache based on the device context. (Cl. 7)
28-42
See Above.
See Above.



Conclusion
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             10/23/2021